Case 2:18-cv-16206-MCA-LDW Document 12 Filed 01/04/19 Page 1 of 4 PageID: 186

  Case 2:18-cv-16206-MCA-LDW                 Document 6 Filed 12/19/18        Page 1 of 4 PagelD: 148



                                      UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEW JERSEY
                                                       )
  HUDSON BAY MASTER FUND LTD., et al.,                 )   Civil Action No. 2:1 8-cv-16206-MCA-LDW
                                                       )
                               Plaintiffs,             )   ECF Case
                                                           Document Electronically Filed
               v.                                      )

  PERRIGO CO., PLC.       ci   aL,
                                                       )
                               Defendants.             )


                               STIPULATION AND FPROgQSEDIORDER

            Plaintiffs Hudson Bay Master Fund Ltd. and Hudson Bay Merger Arbitrage

  Opportunities Master Fund Ltd. (“Plaintiffs”) and Defendants Perrigo Company plc (“Perrigo”).

  Joseph Papa, and Judy Brown (collectively. “Defendants”), through their tmdersignecl counsel,

  hereby agree and stipulate to the following matters:

            WHEREAS, on November 15, 2018. Plaintiffs commenced the above-captioned

  individual action (the “Action”):

            WHEREAS, the Action has been designated as related to Roofi’r s Pensio,i Fund        i.   Papa.

  ci aL,   No. 2:1 o-cv-2805-MCA-LDW (the “Consolidated Class Action”):

            WHEREAS, the complaint in the Action (the “Complaint”) involves claims, allegations,

  and parties that significantly overlap with the claims, allegations. and parties described in the

  June 21, 2017 Amended Complaint for Violation of the Federal Securities Laws (the “Class

  Action Amended Complaint”) in Roofers ‘Pension Fzii,d. ci al.     i’.   Pen’igo Company p/c,   crc,?.,


  Civ. A. No. 2: 16-cv-02805-MCA-LDW (the “Class Action”)

            WHEREAS, the defendants in the Consolidated Class Action moved to dismiss the Class

  Action Amended Complaint (the “Motions to Dismiss”);
Case 2:18-cv-16206-MCA-LDW Document 12 Filed 01/04/19 Page 2 of 4 PageID: 187

  Case 2:18-cv-16206-MCA-LDW Document 6                  Filed 12/19/18        Page 2 of 4 PagelD: 149



          WHEREAS, on July 27, 2018, the Court in the Consolidated Class Action issued an

  opinion granting in part and denying in part the Motions to Dismiss (2018 WE 3601229) (the

  “July 27, 2018 Decision”);

          WHEREAS, on January 26, 2018, actions captioned Mason Capital L P.. et aL v Pen’igo

  Conipain’ PLC, et aL, Civ. A. No. 2: 17-cv-01 I 19-MCA-LDW (the “Mason Action”) and

  Penn’’ater Equity   Opportunities   Master Fund Ltd. et aL.   u.   Peril go Conupuni PLC ci a?., Civ.

  A. No. 2:1 8-cv-Ol 121 -MCA-LDW (the “Pentwater Action’) were commenced by the respective

  plaintiffs in those actions, and the amended complaint in the Mason Action and the complaint in

  the Pentwater Action involve claims, allegations, and parties that significantly overlap with the

  claims, allegations, and panics described in the Complaint in this Action:

         WHEREAS, in the Mason Action and in the Pentwater Action, the parties entered into

  stipulations containing terms similar to the terms set forth in this stipulation. which stipulations

  were “so ordered” by the Court on February 21, 2018 and November 9,2018:

          WHEREAS, the parties have agreed that Defendants shall answer, rather than move to

  dismiss, the Complaint on or before January 11, 2019; and

          WHEREAS, the parties seek entry of an order replicating any issues resolved by the July

  27, 2018 Decision;

         NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the parties

  hereto, through their undersigned counsel, as follows:

          1.     By entering into this stipulation, Defendants accept service of the summons and

  complaint in the Action and expressly preserve all rights, claims and defenses, including, but not

  limited to, all defenses relating to jurisdiction, other than a defense as to the timeliness and

  sufficiency of service of the summons and Complaint and the form of the summons.

                                                     2
Case 2:18-cv-16206-MCA-LDW Document 12 Filed 01/04/19 Page 3 of 4 PageID: 188

  Case 2:18-cv-16206-MCA-LDW Document 6 Filed 12/19/18                     Page 3 of 4 PageD: 150



             2.   The issues and arguments raised in the briefing in connection with the Motions to

   Dismiss in the Consolidated Class Action shall not be re-briefed in this Action but rather, for

  purposes ofjudicial efficiency, shall be treated as if such issues and arguments had been raised in

  motion(s) to dismiss in this Action and had been resolved in a similar fashion to the way those

  issues and arguments were resolved in the July 27, 2018 Decision, including, but not limited to,

  the detenninations by the Court in the Consolidated Class Action to “dismiss Plaintiff’s claims

  regarding the Tysabri royalty stream without prejudice” and to “dismiss the claims related to

  organic growth without prejudice.”

             3.   Defendants shall answer the Complaint on or before January 11, 2019.

          4.      Discovery shall be coordinated with discovery in the Consolidated Class Action.

  Dated: December 19, 2018

  WHIPPLE AZZARELLO, LLC                           GREENBAUM ROWE SMITH
                                                     & DAVIS LLP
  S/ Join:A .A:zure//o                             /s/ A/ni: S. Naur
  John A. Azzarello                                Alan S. Naar
   161 Madison Avenue                              9Q Wood Avenue South
  Suite 325                                        Iselin, New Jersey 08830
  Morristown, NJ 07960                             Telephone: (732) 549-5600
  (973) 267-7300                                   Facsimile: (732) 549-1881
  azzarellowhippleazzarellolaw.com                 anaargreenbaumlaw.com
                                                    FRIED, FRANK, HARRIS, SHRIVER &
  LABATON SUCHAROW LLP
  Serena P. Hallowell (pro line vice to bc/i/ed)      JACOBSON LLP
                                                    James D. Warehain (pro line iicc to he flied)
  Corban S. Rhodes (pro hoc it cc to he/i/cd)
  Eric D. Gottlieb (pro hac vice to he fl/ed)       James E. Anklam (pro hue vice to he fl/ed)
  140 Broadway                                      801 17th Street, NW
                                                   Washington DC 20006
  New York, NY 10005
  (212) 907-0700                                   Telephone: (202) 639-7000
  shallowelldjlabaton.corn                         Facsimile: (202) 639-7003
  crhodesth).labaton.com                           james.wareham(/triedfrank.com
  egott1iehlabaton.com                               ames. ank lama fri edfrank .com
                                                   Samuel P. Groner (pro hue vice to he fl/ed)
                                                   One New York Plaza
 Attorneys for Plaintiffl                          New York, New York 10004
                                                   Telephone: (212) 859-8000
                                                   Facsimile: (212) 859-4000
                                                   samuel.groneri:fiiedfrank.com
                                                   3
Case 2:18-cv-16206-MCA-LDW Document 12 Filed 01/04/19 Page 4 of 4 PageID: 189

  Case 2:18-cv-16206-MCA-LDW Document 6     Filed 12/19/18   Page 4 of 4 PagelD: 151




                                      Counsel far Defendant Pen-igo Company plc

                                      GIBSON, DUNN & CRUTCHER LLP

                                      /s/ Reed Brodsky
                                      Reed Brodsky (pro brie vice to he filer!)
                                      Ark H. Wu (pro hide iice to be/i/ed)
                                      Marshall K King
                                      200 Park Avenue
                                      New York, New York 10016-0193
                                      Telephone: (212) 351-4000
                                      Facsimile: (212) 351-4035
                                      rbrodskygibsondunn.corn
                                      awu@gibsondunn.com
                                      mking@gibsondunn.com

                                      Counsel for Defendant Joseph C. Papa

                                      SULLIVAN & CROMWELL LIP

                                     s’ Jü/iii L. Hurthnian
                                     John L. Hardiman (pro hoe rice to be/i/ed)
                                     Brian I. hawley
                                     Michael P. Devlin (pro hue ice to be filed)
                                     125 Broad Street
                                     New York, NY 10004
                                     (202) 558-4000
                                     hardimanj(suIlcrom.com
                                     frawleyb(djsullcrom.com
                                     devlinmtZi sullcrom .com

                                      Cozuiselfor Defendant Judy L. Brown


  SO ORDERED THIS L/AYOF
                             V
                              nt X—      ,2018




                                             Hon. Madeline Cox Arico, U.S.D.J.
                                               Hon. Leda D. Wettre, U.SM.J.




                                     4
